UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) ⊠ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-54081 MADISON BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 27-258073 (State or other jurisdiction of incorporation or(I.R.S. Employer Identification No.) organization) 8615 Ridgely’s Choice Drive, Suite 111, Baltimore, Maryland 21236 (Address of principal executive offices) (Zip Code) (410) 529-7400 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of November 8, 2013, there were 608,116 shares of the registrant’s common stock outstanding. MADISON BANCORP, INC. Table of Contents Page No. Part I. Financial Information Item 1. Financial Statements Consolidated Statements of Financial Condition as of September 30, 2013 (unaudited) and March 31, 2013 (audited) 3 Consolidated Statements of Operations for the Three and Six Months Ended September 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended September 30, 2013 and 2012 (unaudited) 5 Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended September 30, 2013 and 2012 (unaudited) 6 Consolidated Statements of Cash Flows for the Six Months Ended September 30, 2013 and 2012 (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 Part II.Other Information Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 34 Item 4. Mine Safety Disclosures 34 Item 5. Other Information 34 Item 6. Exhibits 34 Signatures 35 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements MADISON BANCORP, INC AND SUBSIDIARIES Consolidated Statements of Financial Condition September 30, 2013 and March 31, 2013 September 30, March 31, (Unaudited) (Audited) Assets Cash and due from banks $ $ Federal funds sold and interest-bearing deposits Cash and cash equivalents Certificates of deposit Investment securities available-for-sale Federal Home Loan Bank stock, at cost Loans receivable, net Premises and equipment, net Foreclosed real estate 0 Accrued interest receivable Deferred income taxes 0 Prepaid expenses and other assets Total Assets $ $ Liabilities and Shareholders’ Equity Liabilities Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Advances from borrowers for taxes and insurance Deferred income taxes 0 Other liabilities Total Liabilities Shareholders’ Equity Common Stock, $.01 par value, 10,000,000 shares authorized. Issued: 608,116 shares at September 30, 2013 and March 31, 2013 Additional paid-in capital Retained earnings Unearned ESOP shares ) ) Accumulated other comprehensive income (loss) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MADISON BANCORP, INC AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three and Six Months Ended September 30, 2013 and 2012 Three Months Ended September 30, Six Months Ended September 30, Interest Revenue Loans, including fees $ Investment securities available-for-sale Interest-bearing deposits Other Total Interest Revenue Interest Expense Interest on deposits: Time Savings NOW and Money Market Borrowings 0 15 0 15 Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Revenue Gain on sale of investment securities Gain on sale of land 0 0 Other Total Noninterest Revenue Noninterest Expenses Salaries and employee benefits Occupancy and equipment expense Advertising Professional services FDIC premiums and regulatory assessments Data processing Stationery and postage Other operating expenses Total Noninterest Expense Income Before Income Taxes Income Tax Expense 0 0 0 0 Net Income $ Income per common share - basic $ Income per common share - diluted $ The accompanying notes are an integral part of these consolidated financial statements. 4 MADISON BANCORP, INC AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (Unaudited) Threeand Six Months Ended September, 2013 and 2012 Three Months Ended September 30, Six Months Ended September 30, Net income $ Other comprehensive income: Securities available for sale: Net unrealized gain / loss during the period ) ) Reclassification adjustment for gains / losses in net income ) Deferred tax expense (benefit): Securities available for sale: Net unrealized gain / loss during the period ) ) Reclassification adjustment for gains / losses in net income ) Other comprehensive income, net of tax ) ) Comprehensive income $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 5 MADISON BANCORP, INC AND SUBSIDIARIES Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) Six Months Ended September 30, 2013 and 2012 Accumulated Additional Unearned Other Total Common Paid-in Retained ESOP Comprehensive Shareholders’ Stock Capital Earnings Shares Income Equity Balance March 31, 2012 $ ) $ $ Comprehensive Income: Net income Net unrealized gain on available-for-sale securities, net of tax effect of $138,459 Stock based compensation Balance September 30, 2012 $ ) $ $ Balance March 31, 2013 $ ) $ $ Comprehensive Income: Net income Net unrealized loss on available-for-sale securities, net of tax effect of $(520,417) ) ) Stock based compensation Balance September 30, 2013 $ ) $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 MADISON BANCORP, INC AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Six Months Ended September 30, 2013 and 2012 Six Months Ended September 30, Cash flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of investment securities Increase in net deferred loan costs ) ) Provision for loan losses Gain on sale of investment securities ) ) Gain on sale of land 0 ) Gain on sale and write-down of foreclosed real estate ) 0 Depreciation and amortization Stock based compensation Changes in operating assets and liabilities: Accrued interest receivable Prepaid expenses and other assets Other liabilities Net cash provided by operating activities Cash flows from Investing Activities (Increase) decrease in loans receivable, net ) (Increase) decrease in investment certificates of deposit, net ) Activity in available-for-sale securities: Sales Maturities, repayments and calls Purchases ) ) Purchase of property and equipment ) ) Proceeds from sale of property and equipment 0 Redemption of FHLB stock ) Proceeds from sale of foreclosed real estate 0 Proceeds from sale of ground rents 0 Net cash (used in) provided by investing activities ) Cash flow from Financing Activities (Decrease) increase in deposits, net ) ) (Decrease) increase in advances from borrowers, net ) ) Net cash used by financing activities ) ) Net Change in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ 7,297,347 Supplemental disclosure: Interest paid $ $ 863,352 Loans transferred to foreclosed real estate 0 The accompanying notes are an integral part of these consolidated financial statements. 7 MADISON BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) September 30, 2013 Note 1. Activities and Summary of Significant Accounting Policies Madison Bancorp, Inc., the “Company”, was incorporated on May 20, 2010, to be the holding company for Madison Square Federal Savings Bank, the “Bank”, in conjunction with the Bank’s conversion from the mutual to stock form of ownership. On October 6, 2010, in accordance with a Plan of Conversion adopted by its Board of Directors and approved by its members, the Bank converted from a mutual savings bank to a stock savings bank and became the wholly owned subsidiary of the Company. The conversion was accomplished through the sale and issuance of 608,116 shares of common stock at a price of $10.00 per share, through which the Company received proceeds of $5,340,068, net of offering expenses of $741,092. In connection with the conversion, the Bank’s Board of Directors adopted an employee stock ownership plan, the “ESOP”, which subscribed for 7% of the number of shares sold in the offering, or 42,568 shares of common stock. In accordance with applicable regulations governing the conversion, upon the completion of the conversion, the Bank restricted retained earnings by establishing a liquidation account. The liquidation account will be maintained for the benefit of eligible account holders who continue to maintain their accounts at the Bank after conversion. The liquidation account will be reduced annually to the extent that eligible account holders have reduced their qualifying deposits. Subsequent increases will not restore an eligible account holder’s interest in the liquidation account. In the event of a complete liquidation of the Bank, and only in such event, each account holder will be entitled to receive a distribution from the liquidation account in an amount proportionate to the adjusted qualifying account balances then held. The Bank may not pay dividends if those dividends would reduce equity capital below the required liquidation account amount. Madison Square Federal Savings Bank was incorporated in 1870 under the laws of the State of Maryland. The Bank is a federally chartered savings bank engaged in banking and related services primarily in the Baltimore Metropolitan area. Summary of Significant Accounting Policies The foregoing consolidated financial statements are unaudited; however, in the opinion of management, we have included all adjustments (comprising only normal recurring accruals) necessary for a fair presentation of the results of the interim period. We derived the balances as of March 31, 2013 from audited financial statements. These statements should be read in conjunction with Madison Bancorp’s financial statements and accompanying notes included in Madison Bancorp’s Form 10-K for the year ended March 31, 2013. We have made no significant changes to Madison Bancorp’s accounting policies as disclosed in the Form 10-K. The accounting and reporting policies of Madison Bancorp, Inc. and Subsidiaries (collectively “Madison”) conform to accounting principles generally accepted in the United States of America, “U.S. GAAP”, and to general practices in the banking industry. The more significant policies follow: Principles of Consolidation . The accompanying consolidated financial statements include the accounts of the parent company and its wholly owned subsidiary, Madison Square Federal Savings Bank and its wholly owned subsidiary, Madison Financial Services Corporation, “MFSC”. MFSC is engaged in the business of insurance and brokerage services primarily in the Baltimore area. All significant intercompany balances and transactions have been eliminated in consolidation. Reclassifications. Certain prior year amounts have been reclassified to conform to current period classifications. The reclassifications had no effect on net income or the net change in cash and cash equivalents and are not material to previously issued financial statements. Use of Estimates. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and the accompanying notes. Actual results could differ significantly from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, deferred income tax valuation allowances, the fair value of investment securities, and other than temporary impairment of investment securities. 8 Subsequent Events . We evaluated subsequent events after September 30, 2013 through November 8, 2013, the date this report was available to be issued. No significant subsequent events were identified which would affect the presentation of the financial statements. Recently Adopted Accounting Guidance ASU 2011-11, “Balance Sheet (Topic 210) - Disclosures about Offsetting Assets and Liabilities.” ASU 2011-11 amends Topic 210, “Balance Sheet,” to require an entity to disclose both gross and net information about financial instruments, such as sales and repurchase agreements, reverse sale and repurchase agreements and securities borrowing/lending arrangements, and derivative instruments that are eligible for offset in the statement of financial position and/or subject to a master netting arrangement or similar agreement. ASU 2011-11 is effective for annual and interim periods beginning on April1, 2013, and did not have a significant impact on our financial statements. ASU2012-02, “Intangibles – Goodwill and Other (Topic 350) – Testing Indefinite-Lived Intangible Assets for Impairment.” ASU2012-02 gives entities the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a determination that it is more likely than not that an indefinite-lived intangible asset is impaired. If, after assessing the totality of events or circumstances, an entity determines it is more likely than not that an indefinite-lived intangible asset is impaired, then the entity must perform the quantitative impairment test. If, under the quantitative impairment test, the carrying amount of the intangible asset exceeds its fair value, an entity should recognize an impairment loss in the amount of that excess. Permitting an entity to assess qualitative factors when testing indefinite-lived intangible assets for impairment results in guidance that is similar to the goodwill impairment testing guidance in ASU 2011-08. ASU2012-02 became effective for the Company on April 1, 2013 and did not have a significant impact on our financial statements. ASU2012-06, “Business Combinations (Topic 805) – Subsequent Accounting for an Indemnification Asset Recognized at the Acquisition Date as a Result of a Government-Assisted Acquisition of a Financial Institution (a consensus of the FASB Emerging Issues Task Force).” ASU2012-06 clarifies the applicable guidance for subsequently measuring an indemnification asset recognized as a result of a government-assisted acquisition of a financial institution. Under ASU2012-06, when a reporting entity recognizes an indemnification asset as a result of a government-assisted acquisition of a financial institution and, subsequently, a change in the cash flows expected to be collected on the indemnification asset occurs (as a result of a change in cash flows expected to be collected on the assets subject to indemnification), the reporting entity should subsequently account for the change in the measurement of the indemnification asset on the same basis as the change in the assets subject to indemnification. Any amortization of changes in value should be limited to the contractual term of the indemnification agreement (that is, the lesser of the term of the indemnification agreement and the remaining life of the indemnified assets). ASU2012-06 became effective for the Company on April1, 2013 and did not have a significant impact on our financial statements. ASU2013-02, “Comprehensive Income (Topic 220) – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income.” ASU2013-02 amends recent guidance related to the reporting of comprehensive income to enhance the reporting of reclassifications out of accumulated other comprehensive income. ASU2013-02 became effective for the Company on April 1, 2013 and did not have a significant impact on our financial statements. Note 2. Earnings per Share Basic earnings per share are computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted earnings per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. Both the basic and diluted earnings per share for the three and six months ended September 30, 2013 and 2012 are summarized below: 9 Three Months Ended September 30 Six Months Ended September 30 Net income $ Average common shares outstanding Stock option adjustment Average common shares outstanding - diluted Earnings per common share - basic $ Earnings per common share - diluted $ Note 3. Cash and Cash Equivalents The Company sells federal funds on an unsecured basis to correspondent banks. As of September 30, 2013 and March 31, 2013, the balance of federal funds sold on an unsecured basis was $173,712 and $173,535, respectively. As of September 30, 2013 and March 31, 2013, the Company had $540,235 and $168,629, respectively, invested in a money market account at a brokerage that is not covered by deposit insurance. Financial institutions are required to carry noninterest-bearing cash reserves at specific percentages of deposit balances. The Bank’s normal amount of cash on hand and on deposit with other banks is sufficient to satisfy the reserve requirement. Note 4. Investment Securities The amortized cost and estimated fair value of investment securities at September 30, 2013 and March 31, 2013, are summarized as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value September 30, 2013 Investment securities available-for-sale: U.S. government agencies $ Brokered certificates of deposit Mortgage-backed securities (Agency) Collateralized mortgage obligations (Agency) $ Gross Gross Amortized Unrealized Unrealized Estimated Cost Gains Losses Fair Value March 31, 2013 Investment securities available-for-sale: U.S. government agencies $ Brokered certificates of deposit Mortgage-backed securities (Agency) Collateralized mortgage obligations (Agency) $ 10 The Bank has arranged for two lines of credit with large financial institutions for liquidity to meet expected and unexpected cash needs. One line of credit is unsecured and the other is collateralized by brokered certificates of deposit if any advances are disbursed. As of September 30, 2013 and March 31, 2013, there were no borrowings or securities pledged under these lines of credit. The following is a summary of contractual maturities of securities available-for-sale as of September 30, 2013: Available-for-Sale Amortized Cost Estimated Fair Value Amounts maturing in: One year or less $ $ After one year through five years After five years through ten years After ten years Mortgage-backed securities (Agency) Collateralized mortgage obligations (Agency) $ $ Proceeds from the sale of investment securities were $1,005,840 and $7,347,715 during the six months ended September 30, 2013 and 2012, respectively, with gains of $10,345 and losses of $4,795 for the six months ended September 30, 2013 and gains of $159,846 and no losses for the six months ended September 30, 2012. The following table presents Madison’s investments’ gross unrealized losses and the corresponding fair values by investment category and length of time that the securities have been in a continuous unrealized loss position at September 30, 2013. Less than 12 Months 12 Months or More Total September 30, 2013 Estimated Fair Value Gross Unrealized Losses Estimated Fair Value Gross Unrealized Losses Estimated Fair Value Gross Unrealized Losses Investment securities available-for-sale: U.S. Government agencies $ $ $ 0 $ 0 $ $ Brokered certificates of deposit 0 0 Mortgage-backed securities (Agency) 0 0 Collateralized mortgage obligations (Agency) $ The gross unrealized losses are not considered by management to be other-than-temporary impairments. Management has the intent and ability to hold these securities until maturity. In most cases, temporary impairment is caused by market interest rate fluctuations. 11 Note 5. Loans Receivable and Allowance for Loan Losses Loans receivable consist of the following at September 30, 2013 and March 31, 2013: September 30, March 31, Loans secured by mortgages: Residential: 1-4 Single family $ $ Multifamily Lines of credit Commercial Land Farm loans guaranteed by the USDA Residential construction Consumer Commercial Total loans receivable Net deferred costs Allowance for loan losses ) ) Loans receivable, net $ $ Credit Quality Indicators When assessing credit quality management considers all aspects of the loan, including: the overall risk involved; the nature of the collateral; the character, capacity, financial responsibility and record of the borrower; and the probability of repayment or orderly liquidation in accordance with the loan terms. Asset quality ratings are divided into three groups: Pass (unclassified), Special Mention, and Classified (adverse classification). Pass - A pass loan is considered of sufficient quality to preclude a special mention or an adverse rating. Pass assets generally are well protected by the current net worth and paying capacity of the obligor or by the value of the asset or underlying collateral. Special Mention - The purpose of the special mention category is to identify assets that do not warrant adverse classification, but do possess credit deficiencies or other potential weaknesses. Loans that would primarily fall into this notational category could have been previously classified adversely, but the deficiencies have since been corrected. Management should closely monitor recent payment history of the loan and value of the collateral. Loans that are designated as special mention will include loans that are 60-89 days delinquent. Single family residential loans, construction loans that are under contract of sale, and consumer loans that are designated special mention will not require separate fair value calculations and will not warrant increases in the allowance for loan losses. If adverse circumstances warrant additional allocations, an analysis will be performed on a case-by-case basis. Other loans designated as special mention generally require higher reserves than are allocated to pass loans. Substandard - Loans classified as substandard are inadequately protected by the current net worth or paying capacity of the borrower or the value of pledged collateral. Substandard loans are characterized by the possibility that the Bank estimates that it will be unable to collect all amounts due as required in the loan documents and therefore determines it may sustain losses if deficiencies are not corrected. This will be the measurement for determining if a loan is impaired. 12 Loans classified as substandard may exhibit one or more of the following characteristics: ● Collateral has deteriorated. ● The primary source of repayment is gone and the Bank is relying upon a secondary source. ● A loss does not seem likely but significant problems exist, leading the Bank to go to great lengths to protect its investment. ● Borrowers are unable to generate enough cash flow for debt reduction. ● Flaws in documentation exist, leaving the Bank as a lender in a subordinated or unsecured position. ● The feasibility of an orderly and prompt sale of the collateral is not possible. ● Slow payment history. Loans classified as substandard will require calculations to determine the fair value on the particular loan. In determining the general valuation allowance, loans of similar characteristics will be analyzed on a pool basis. Examples of these types of loans include single-family residential loans and certain consumer loans such as car loans or home equity loans. When a loan is classified and is part of these loan types, the general valuation allowance on this particular type may be increased to reflect the potential for loss. Construction loans, land acquisition and development, commercial real estate and 5 or more dwelling units that are deemed impaired will require calculations to determine the fair value on the particular asset when the loan is classified as substandard. If the calculation yields a value below the recorded investment of the asset and the loan is determined to have collectability issues that result in a deficiency, the deficiency amount will be charged off. Doubtful - Loans classified as doubtful have all the weaknesses of loans classified as substandard, but in addition, on the basis of current facts, collection or liquidation in full is questionable and improbable. A loan classified as doubtful exhibits loss potential. However, there is still sufficient reason to permit the loan to remain on the books. A doubtful classification could reflect the deterioration of the primary source of repayment and serious doubt exists as to the quality of the secondary source of repayment. Doubtful classifications should be used only when a distinct and known possibility of loss exists. When identified, adequate loss should be recorded for specific assets. The entire asset should not be classified as doubtful if a partial recovery is expected, such as a liquidation of the collateral or the probability of a private mortgage insurance payment is likely. Loss - Loans classified as loss are considered uncollectable and of such little value that their continuance as loans is unjustified. A loss classification does not mean a loan has absolutely no value; partial recoveries may be received in the future. When loans or portions of a loan are considered a “loss”, it will be the policy of the Company to write-off the amount designated as loss. Recoveries will be treated as additions to the allowance for loan losses. 13 The following presents by class and by credit quality indicator, the recorded investment in the Company’s loans as of September 30, 2013 and March 31, 2013. Commercial Credit Exposure Commercial, Not Real Estate Secured Commercial Real Estate September 30, March 31, September 30, March 31, Grade: Pass $ Special Mention 0 Substandard Doubtful 0 0 0 0 Loss 0 0 0 0 $ Residential Real Estate Residential Real Estate Other Credit Exposure Construction and Land Other Consumer September 30, March 31, September 30, March 31, September 30, March 31, Grade: Pass $ Special Mention 0 0 Substandard 0 Doubtful 0 0 0 0 0 0 Loss 0 0 0 0 0 0 $ (1) Commercial real estate includes farm loans guaranteed by the USDA. (2) Residential real estate includes 1-4 single family residential, multifamily residential and home equity lines of credit. Age Analysis of Past Due Loans as of September 30, 2013 and March 31, 2013 Total Nonaccrual 30-59 Days 60-89 Days 90 Days or More Past Due Total Nonaccrual Interest Not September 30, 2013 Past Due Past Due Accrual Nonaccrual Past Due Current Loans Accrued Loans secured by mortgages: Residential: 1-4 Single family $ 0 $ $ 0 $ Multifamily 0 0 0 0 0 0 0 Lines of credit 0 0 0 0 0 0 0 Commercial 0 0 0 0 Land 0 0 0 0 0 0 0 Farm 0 0 0 0 0 0 0 Residential Construction 0 0 0 0 0 0 0 0 Consumer 0 0 0 0 0 Commercial 0 0 0 0 0 $ $ $ 0 $ Total Nonaccrual 30-59 Days 60-89 Days 90 Days or More Past Due Total Nonaccrual Interest Not March 31, 2013 Past Due Past Due Accrual Nonaccrual Past Due Current Loans Accrued Loans secured by mortgages: Residential: 1-4 Single family $ $ $ 0 $ Multifamily 0 0 0 0 0 0 0 Lines of credit 0 0 0 0 0 0 0 Commercial 0 0 0 0 0 Land 0 0 0 0 0 0 0 Farm 0 0 0 0 0 0 0 Residential Construction 0 0 0 0 0 Consumer 0 0 0 Commercial 0 0 0 $ 14 Impaired Loans as of and for the Six Months Ended September 30, 2013 Unpaid Recorded Recorded Contractual Investment Investment Total Average Interest Principal with No with Recorded Related Recorded Income Balance Allowance Allowance Investment Allowance Investment Recognized Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 0 0 0 0 0 Lines of credit 0 0 0 0 0 0 0 Commercial 0 0 Land 0 0 Farm 0 0 0 0 0 0 0 Residential construction 0 0 0 0 0 0 0 Consumer 0 0 0 0 0 0 0 Commercial 0 0 Total impaired loans $ Impaired Loans as of and for the Year Ended March 31, 2013 Unpaid Recorded Recorded Contractual Investment Investment Total Average Interest Principal with No with Recorded Related Recorded Income Balance Allowance Allowance Investment Allowance Investment Recognized Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 0 0 0 0 0 Lines of credit 0 0 0 0 0 0 0 Commercial 0 0 Land 0 0 Farm 0 0 0 0 0 0 0 Residential construction 0 0 0 0 0 0 0 Consumer 0 0 34 Commercial 0 0 Total impaired loans $ We occasionally modify loans to extend the term to help borrowers stay current on their loan and to avoid foreclosure. At September 30, 2013, we had seven1-4 single family mortgage loans totaling approximately $1,152,000 that we had modified the terms either by extending the term or increasing the payments to allow the customer to become current. We did not forgive any principal or interest, or modify the interest rates on the loans. Six of these seven modified loans with balances totaling $913,000 were current and one of these seven with a balance of $239,000 was greater than 90 days delinquent at September 30, 2013. We also had two 1-4 single family mortgage loans totaling approximately $375,000 at September 30, 2013 which had received rate modifications to current market rates. One of these two loans in the amount of $7,000 is current at September 30, 2013 and is classified as substandard. The other loan of $368,000 has remained current through the six months ended September 30, 2013 and is not adversely classified. 15 The following tables set forth for the six months ended September 30, 2013 and 2012 and for the year ended March 31, 2013, the balance of the allowance for loan losses by portfolio segment, disaggregated by impairment methodology, which is then further segregated by amounts evaluated for impairment collectively and individually. The allowance for loan losses allocated to each portfolio segment is not necessarily indicative of future losses in any particular portfolio segment and does not restrict the use of the allowance to absorb losses in other portfolio segments. For the Six Months Ended September 30, 2013: Allowance 3/31/2013 Charge- offs Recoveries Provision Allowance 9/30/2013 Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 ) Lines of credit 0 0 Commercial 0 0 ) Land 0 ) Farm 0 0 0 0 0 Residential construction 0 0 ) Consumer 0 0 Commercial 0 0 ) Unallocated 0 0 Total $ Allowance Loan Balance Individually Evaluated for Impairment Collectively Evaluated for Impairment Individually Evaluated for Impairment Collectively Evaluated for Impairment Ending Loan Balance Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 Lines of credit 0 0 Commercial 0 Land 0 Farm 0 0 0 Residential construction 0 0 Consumer 0 0 Commercial 0 Unallocated 0 0 0 0 Total $ 16 For the Six Months Ended September 30, 2012: Allowance 3/31/2012 Charge- offs Recoveries Provision Allowance 9/30/2012 Loans secured by mortgages: Residential: 1-4 Single family $ $ $ 0 $ $ Multifamily 0 0 ) Lines of credit 0 0 ) Commercial 0 0 Land 0 Farm 0 0 0 0 0 Residential construction 0 0 0 Consumer 0 0 Commercial 0 ) Unallocated 0 0 Total $ Allowance Loan Balance Individually Evaluated for Impairment Collectively Evaluated for Impairment Individually Evaluated for I mpairment Collectively Evaluated for Impairment Ending Loan Balance Loans secured by mortgages: Residential: 1-4 Single family $ 0 $ Multifamily 0 0 Lines of credit 0 0 Commercial 0 Land 0 Farm 0 0 0 0 0 Residential construction 0 0 0 Consumer 0 0 Commercial 0 0 Unallocated 0 0 0 0 Total $ 0 $ 17 For the Year Ended March 31, 2013: Allowance 3/31/2012 Charge- offs Recoveries Provision Allowance 3/31/2013 Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 Lines of credit 0 0 Commercial 0 0 Land 0 Farm 0 0 0 0 0 Residential construction 0 0 Consumer 0 0 ) Commercial 0 ) Unallocated 0 0 Total $ Allowance Loan Balance Individually Evaluated for Impairment Collectively Evaluated for Impairment Individually Evaluated for Impairment Collectively Evaluated for Impairment Ending Loan Balance Loans secured by mortgages: Residential: 1-4 Single family $ Multifamily 0 0 Lines of credit 0 0 Commercial 0 Land 0 Farm 0 0 0 Residential construction 0 0 Consumer 0 Commercial 0 Unallocated 0 0 0 0 Total $ Note 6. Borrowings At September 30, 2013, the Bank had the ability to borrow a total of approximately $30.0 million from the Federal Home Loan Bank of Atlanta, and the Bank has lines of credit totaling approximately $6.1 million with two large financial institutions. The FHLB borrowing requires us to pledge mortgage loans as collateral, and one of the lines of credit requires us to pledge brokered certificates of deposit or US Government Agency securities. At September 30, 2013, we had no Federal Home Loan Bank advances outstanding or borrowings on the lines of credit. The rates on the borrowing lines will be determined at the time of an advance. Note 7. Commitments and Financial Instruments with Off-Balance-Sheet Credit Risk In the normal course of business, the Bank has various outstanding commitments and contingent liabilities that are not reflected in the accompanying financial statements. Loan commitments and lines of credit are agreements to lend to a customer as long as there is no violation of any condition to the contract. Mortgage loan commitments generally have fixed interest rates, fixed expiration dates, and may require payment of a fee. Other loan commitments generally have fixed interest rates. Lines of credit generally have variable interest rates. Such lines do not represent future cash requirements because it is unlikely that all customers will draw upon their lines in full at any time. Letters of credit are commitments issued to guarantee the performance of a customer to a third party. 18 The Bank’s maximum exposure to credit loss in the event of nonperformance by the customer is the contractual amount of the credit commitment. Loan commitments, lines of credit, and letters of credit are made on the same terms, including collateral, as outstanding loans. Management is not aware of any accounting loss to be incurred by funding these loan commitments. The Bank had outstanding firm commitments to originate, fund, or purchase loans as follows: September 30, March 31, Mortgage loan commitments – fixed rate $ $ Mortgage loan commitments – variable rate Unused equity lines of credit (variable rate) Commercial and consumer lines of credit Standby letters of credit Total $ $ Note 8. Fair Value Measurements Accounting guidance defines fair value to be the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. These standards have also established a three-level hierarchy for fair value measurements based upon the inputs to the valuation of an asset or liability. ● Level 1 — Valuation is based on quoted prices in active markets for identical assets and liabilities. ● Level 2 — Valuation is determined from quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar instruments in markets that are not active or by model-based techniques in which all significant inputs are observable in the market. ● Level 3 — Valuation is derived from model-based techniques in which at least one significant input is unobservable and based on the Bank’s own estimates about the assumptions that market participants would use to value the asset or liability. 19 Investment securities available-for-sale are the only financial assets measured at fair value on a recurring basis. As of September 30, 2013 and March 31, 2013, the fair values were measured using the following methodologies: September 30, 2013 Level 1 Level 2 Level 3 Total Investment securities available-for-sale: U.S. Government agencies $ 0 $ $ 0 $ Brokered certificates of deposit 0 0 Mortgage-backed securities (Agency) Collateralized mortgage obligations (Agency) 0 0 $ March 31, 2013 Level 1 Level 2 Level 3 Total Investment securities available-for-sale: U.S. Government agencies $ 1,024,845 $ 14,096,933 $ 0 $ 15,121,778 Brokered certificates of deposit 0 0 Mortgage-backed securities (Agency) Collateralized mortgage obligations (Agency) $ 10,812,589 $ 44,397,232 $ 1,072,354 $ 56,282,175 The following table summarizes activity in securities valued using Level 3 inputs during the six months ended September 30, 2013: September 30, Balance at beginning of the period $ Purchases 0 Sales 0 Paydowns ) Transfers in and/or out of Level 3 ) Changes in market value ) Balance at the end of the period $ 1,858 The Company measures its impaired loans on a nonrecurring basis, generally based on the fair value of the loans’ collateral. Fair value is generally determined based upon independent appraisals of the properties, or discounted cash flows based upon the expected proceeds. These assets are included as Level 3 fair values. As of September 30, 2013 and March 31, 2013, our recorded investment in impaired loans was $1,359,888 and $1,227,795, respectively. Our allowance for loan losses included an allocation for these individually evaluated loans of $58,600 and $60,200 as of September 30, 2013 and March 31, 2013, respectively. The Company measures its foreclosed real estate on a nonrecurring basis at fair value less estimated cost to sell. There was no foreclosed real estate as of September 30, 2013. As of March 31, 2013, the fair value of foreclosed real estate was estimated to be $55,000. Fair value was determined based on offers and/or appraisals. Cost to sell the assets was based on standard market factors. The Company categorizes its foreclosed real estate as Level 3. During the six months ended September 30, 2113, the foreclosed real estate owned as of March 31, 2013 was sold for $55,110. 20 The Bank does not measure the fair value of its other financial assets or liabilities on a recurring basis. The estimated fair values of these financial instruments that are reported at amortized cost in the Company’s consolidated balance sheets, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value, are as follows: September 30, 2013 March 31, 2013 (dollars in thousands) Carrying Estimated Carrying Estimated Value Fair Value Value Fair Value Financial assets Level 2 inputs: Cash and cash equivalents $ Certificates of deposit Accrued interest receivable Level 3 inputs: Federal Home Loan Bank stock Loans, net Foreclosed real estate 0 0 55 55 Financial liabilities Level 2 inputs: Noninterest-bearing deposits $ Advances from borrowers for taxes and insurance Level 3 inputs: Interest-bearing deposits Note 9. Regulatory Capital Ratios for Madison Square Federal Savings Bank As of September 30, 2013, the most recent date of filing of the Consolidated Reports of Condition and Income with the Office of the Comptroller of the Currency, the Bank was categorized as well capitalized under the regulatory framework for prompt corrective action as disclosed in the table below. Management knows of no events or conditions that would change this classification: Minimum To Be Well Actual Requirements Capitalized (dollars in thousands) Amount % Amount % Amount % As of September 30, 2013: Total risk-based capital (to risk-weighted assets) $ % $ % $ % Tier I capital (to risk-weighted assets) N/A N/A Tier I capital (to adjusted total assets) As of March 31, 2013: Total risk-based capital (to risk-weighted assets) $ % $ % $ % Tier I capital (to risk-weighted assets) N/A N/A Tier I capital (to adjusted total assets) 21 Note 10. Stock Option Plans The Company’s shareholders approved the 2011 Equity Incentive Plan, which reserves 79,054 shares for grant to officers and directors of the Company in the form of stock options (60,811 shares) and restricted stock (18,243 shares). During the six months ended September 30, 2013 the Company granted stock options for 19,460 shares, with an exercise price of $14.60 per share. The options are exercisable up to 10 years from the grant date. The options vest over a three-year period with one third of the options vesting on each of the first, second and third anniversary dates. During the year ended March 31, 2012, the Company granted stock options for 24,170 shares, with an exercise price of $8.00 per share. The options are exercisable up to 10 years from the grant date. The options vest over a two-year period with one third having vested immediately, one third of the options having vested on the first anniversary date and the final third of the options vesting on the second anniversary date. Option expense recognized during the six months ended September 30, 2013 and September 30, 2012 was $16,018 and $7,130, respectively. At September 30, 2013, there was $49,791 of total unrecognized compensation expense related to non-vested stock options to be recognized through February 28, 2016. The weighted average grant date fair value of the options granted during the year ended March 31, 2012 was $1.77 and the weighted average grant date fair value of the options granted during the six months ended September 30, 2013 was $2.76. A summary of information regarding stock options outstanding as of September 30, 2013, is as follows: Weighted Average Exercise Price Outstanding Shares Average Remaining Life (Years) Exercisable Shares $ Intrinsic value $ $ There are 17,181 options available for future grant. 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation Safe Harbor Statement for Forward-Looking Statements This report may contain forward-looking statements within the meaning of the federal securities laws. These statements are not historical facts, rather they are statements based on the Company’s current expectations regarding its business strategies and their intended results and its future performance. Forward-looking statements are preceded by terms such as “expects”, “believes”, “anticipates”, “intends”, and similar expressions. Forward-looking statements are not guarantees of future performance. Numerous risks and uncertainties could cause or contribute to the Company’s actual results, performance, and achievements being materially different from those expressed or implied by the forward-looking statements. Factors that may cause or contribute to these differences include, without limitation, general economic conditions, including changes in market interest rates and changes in monetary and fiscal policies of the federal government, legislative and regulatory changes, the quality and composition of the loan and investment securities portfolio, loan demand, deposit flows, competition, and changes in accounting principles and guidelines. Additional factors that may affect our results are discussed in item 1A. Risk Factors of the Company’s Annual Report on Form 10-K filed on June 25, 2013. These factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. Except as required by applicable law or regulation, the Company assumes no obligation and disclaims any obligation to update any forward-looking statements. Critical Accounting Policies We consider accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies. The following represent our critical accounting policies: Allowance for Loan Losses. The allowance for loan losses is the amount estimated by management as necessary to cover losses inherent in the loan portfolio at the balance sheet date. The allowance is established through the provision for loan losses, which is charged to income. Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment. Among the material estimates required to establish the allowance are: loss exposure at default, the amount and timing of future cash flows on impacted loans, value of collateral, and determination of loss factors to be applied to the various elements of the portfolio. All of these estimates are susceptible to significant change. Management reviews the level of the allowance monthly and establishes the provision for loan losses based upon an evaluation of the portfolio, past loss experience, current economic conditions, and other factors related to the collectability of the loan portfolio. Although we believe that we use the best information available to establish the allowance for loan losses, future adjustments to the allowance may be necessary if economic or other conditions differ substantially from the assumptions used in making the evaluation. In addition, the Office of the Comptroller of the Currency, as an integral part of its examination process, periodically reviews our allowance for loan losses and may require us to recognize adjustments to the allowance based on its judgments about information available to it at the time of its examination. A large loss could deplete the allowance and require increased provisions to replenish the allowance, which would adversely affect earnings. Fair Value of Investments. Securities are characterized as available-for-sale or held-to-maturity based on management’s ability and intent regarding such investment at acquisition. On an ongoing basis, management must estimate the fair value of its investment securities based on information and assumptions it deems reliable and reasonable, which may be quoted market prices or if quoted market prices are not available, fair values extrapolated from the quoted prices of similar instruments. Based on this information, an assessment must be made as to whether any decline in the fair value of an investment security should be considered an other-than-temporary impairment and recorded in noninterest revenue as a loss on investments. The determination of such impairment is subject to a variety of factors, including management’s judgment and experience. 23 Comparison of Financial Condition at September 30, 2013 and March 31, 2013 Assets. Total assets decreased $2,678,000, or 1.8%, from $149,902,000 at March 31, 2013, to $147,224,000 at September 30, 2013 due to a $2,080,000, or 3.7%, decrease in investment securities available-for-sale and a $782,000, or 16.2%, decrease in cash and cash equivalents. Cash and Cash Equivalents. Cash and cash equivalents decreased by $782,000, or 16.2%, from $4,813,000 at March 31, 2013 to $4,031,000 at September 30, 2013. September 30, March 31, Cash and due from banks $ $ Federal funds sold Interest-bearing deposits FHLB overnight deposits Federal Reserve Bank balances Total $ $ Loans. Net loans receivable increased by $11,000, from $83,540,000 at March 31, 2013 to $83,551,000 at September 30, 2013, primarily as a result of the net effect of a $520,000 increase in 1-4 single family mortgages, a $385,000 increase in farm loans, a $250,000 increase in home equity lines of credit, and a $77,000 increase in commercial loans, partially offset by a $1,018,000 decrease in mortgages secured by land and a $202,000 decrease in commercial mortgage loans. The increase in residential mortgage loans was primarily the result of our increased emphasis on lending in this specific area. The decrease in mortgages secured by land was primarily the result of significant principal reductions on two loans and normal principal reductions on the remaining portfolio. Securities. Available-for-sale investment securities decreased by $2,080,000, or 3.7%, from $56,282,000 at March 31, 2013 to $54,202,000 at September 30, 2013. The net decrease in available-for-sale securities is the result of the sale of mortgage backed securities, collateralized mortgage obligations and agency securities with proceeds of $1,006,000 with $11,000 in gains $5,000 in losses on the sale, and $6,341,000 of securities being called, having matured, or repayments. These sales, calls, maturities and repayments were partially offset by the purchase of $6,559,000 of U.S. Government Agency bonds, mortgage backed securities, collateralized mortgage obligations, and $110,000 of Brokered Investment CDs. At September 30, 2013, we also held a $182,000 investment in the common stock of the Federal Home Loan Bank of Atlanta. Deposits. Total deposits decreased by $1,999,000, or 1.5%, to $132,657,000 at September 30, 2013 from $134,656,000 at March 31, 2013. Balances of noninterest-bearing deposits increased by $1,089,000, or 18.2%, to $7,060,000 at September 30, 2013, from $5,972,000 at March 31, 2013. NOW and money market deposit accounts increased by $139,000, or 1.6%, to $8,885,000 at September 30, 2013 from $8,747,000 at March 31, 2013. Savings deposits decreased by $1,096,000 to $23,581,000 at September 30, 2013 from $24,677,000 at March 31, 2013 and certificates of deposit decreased by $2,131,000, or 2.2% at September 30, 2013 from $95,260,000 at March 31, 2013. Borrowings. We had no borrowings at September 30, 2013 or March 31, 2013. Shareholders’ Equity. Shareholders’ equity decreased by $758,000, or 5.3%, to $13,502,000 at September 30, 2013 from $14,260,000 at March 31, 2013 primarily due to a decrease in the after-tax valuation for available-for-sale securities of $799,000 from $181,000 at March 31, 2013 to $(618,000) at September 30, 2013. The decrease in the valuation reserve was a result of a decline in prices on many securities in the investment portfolio due to the increase in interest rates over the six month period ended September 30, 2013. 24 Results of Operations for the Three Months Ended September 30, 2013 and 2012 Overview. Net income was $9,000 for the three months ended September 30, 2013, compared to $64,000 for the three months ended September 30, 2012. The decrease in net income for the current quarter was primarily the result of a decrease in noninterest revenue resulting from reductions in gains on the sale of land and gains on the sale of investment securities. This decrease in net income was partially offset by an increase in net interest income and decreases in noninterest expenses. Net Interest Income. Net interest income increased by $10,000, or 1.1%, to $891,000 for the three months ended September 30, 2013, as compared to $882,000 for the three months ended September 30, 2012, primarily due to a decrease in the cost of funds for deposits and a decrease in the average balance for total interest-bearing deposits, partially offset by a smaller decrease in the yield on interest-earning assets and a decrease in the average balance of interest-earning assets. Our interest rate spread was 2.36% for the three months ended September 30, 2013, compared to 2.23% for the three months ended September 30, 2012, and our net interest margin increased by 13 basis points to 2.47% for the three months ended September 30, 2013, from 2.34% for the three months ended September 30, 2012. Interest on loans decreased by $106,000, or 9.6%, to $991,000 for the three months ended September 30, 2013, as compared to $1,096,000 for the three months ended September 30, 2012. The average balance of loans increased by $683,000 to $83,281,000 for the three months ended September 30, 2013, from $82,598,000 for the three months ended September 30, 2012. The average yield on loans decreased by 56 basis points from 5.28% for the three months ended September 30, 2012 to 4.72% for the three months ended September 30, 2013. Interest on securities available-for-sale decreased by $6,000, or 3.2%, to $189,000 for the three months ended September 30, 2013, as compared to $195,000 for the three months ended September 30, 2012, due to a decrease in average balances of $3,122,000, partially offset by an increase of 2 basis points in the average yield on the portfolio. Interest income on interest-bearing deposits decreased by $1,000, or 25.0%, to $4,000 for the three months ended September 30, 2013, as compared to $5,000 for the three months ended September 30, 2012, as a result of a $3,726,000 decrease in average balances partially offset by a 9 basis point increase in the average yield. Interest expense on total deposits decreased by $122,000 to $293,000 for the three months ended September 30, 2013, from $415,000 for the three months ended September 30, 2012, due to a decrease of $8,328,000 in average balances and a 31 basis point decrease in the average cost of interest-bearing deposits. Interest on certificates of deposit decreased $118,000 to $283,000 for the three months ended September 30, 2013, from $401,000 for the three months ended September 30, 2012, as a result of a 35 basis point decrease in average cost of time deposits and a decrease in average balances of $9,204,000. Interest on savings deposits decreased by $3,000 to $6,000 for the three months ended September 30, 2013, as compared to $9,000 for the three months ended September 30, 2012, due to a decrease in the average cost of savings deposits of 5 basis points and a decrease in average balances of $111,000. Interest on NOW and money market deposit accounts decreased $1,000 to $4,000 for the three months ended September 30, 2013, from $5,000 for the three months ended September 30, 2012 due to a decrease of 8 basis points in the average cost of NOW and money market deposit accounts partially offset by an increase in average balances of $987,000. 25 Average Balances, Interest and Yields . The following table for the three months ended September 30, 2013 and 2012 presents information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends from average interest-earning assets, the total dollar amounts of interest expense on average interest-bearing liabilities, and the resulting average yields and costs. The yields and costs for the periods indicated are derived by dividing the annualized income or expense by the average balance of assets or liabilities, respectively, for the periods presented. Average balances have been calculated using daily balances. Amortization of net deferred loan fees is included in interest income on loans and is insignificant. Non-accruing loans have been included in the table as loans carrying a zero yield. No tax-equivalent adjustments were made. Three Months Ended September 30, Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost Assets: Interest-bearing deposits $ $ % $ $ % Investment securities available-for-sale Loans receivable, net Other interest-earning assets Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Liabilities and Shareholders’ Equity: Time deposits $ % $ % Savings NOW and money market accounts Total interest-bearing deposits Other interest-bearing liabilities 0 15 Total interest-bearing liabilities % % Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities % % ● Average loan balances include nonaccrual loans. ● For presentation in this table, balances and the corresponding average rates for investment securities are based upon historical cost, adjusted for amortization of premiums and accretion of discounts. 26 Provision and Allowance for Loan Losses. We maintain an allowance at a level necessary to absorb management’s best estimate of probable loan losses in the portfolio. Management considers, among other factors, historical loss experience, type and amount of loans, borrower concentrations, and current conditions of the economy. In addition, the allowance considers the level of loans which management monitors as a result of inconsistent repayment patterns. Our provision for loan losses decreased $52,000 to $13,000 for the three months ended September 30, 2013 from $65,000 for the three months ended September 30, 2012. At September 30, 2013, the allowance for loan losses was $847,000, or 1.01%, of total loans compared to $909,000, or 1.08%, of total loans at March 31, 2013, and $853,000, or 1.02% of total loans at September 30, 2012. We had balances of $374,000 in 1-4 single family residential mortgage nonaccrual loans at September 30, 2013, compared to $314,000 in 1-4 single family nonaccrual loans, $16,000 in commercial nonaccrual loans and $2,000 in consumer nonaccrual loans at March 31, 2013, and $199,000 of 1-4 single family nonaccrual loans at September 30, 2012. Management also reviews individual loans for which full collectability may not be reasonably assured and considers, among other matters, the estimated fair value of the underlying collateral. This evaluation is ongoing and results in variations in our provision for loan losses. We had recoveries of $811 and $81,000 in 1-4 single family mortgage charge-offs and $15,000 in land mortgage charge-offs during the three months ended September 30, 2013, compared to no recoveries and $89,500 in land loan charge-offs and $48,000 in 1-4 single family mortgage charge-offs during the three months ended September 30, 2012. Although management utilizes its best judgment in providing for losses, there can be no assurance that they will not have to increase the allowance for loan losses in subsequent periods. Management will continue to monitor the allowance for loan losses and make additional provisions to the allowance as appropriate. Analysis of Loan Loss Experience. The following table sets forth an analysis of the allowance for loan losses for the periods indicated. At or for the Three Months Ended September 30, Allowance for loan losses at beginning of period $ $ Provision for loan losses Recoveries: Loans secured by mortgages: 1-4 single family residential 0 Land 0 0 Commercial 0 0 Total recoveries 0 Charge-offs: Loans secured by mortgages: 1-4 single family residential Land Commercial 0 0 Total charge-offs Net charge-offs Allowance for loan losses at end of period $ 846,799 $ Allowance for loan losses to nonaccrual loans % % Allowance for loan losses to total loans outstanding at the end of the period % 1.02 % Net charge-offs to average loans outstanding during the period (not annualized) % % 27 At September 30, 2013, Madison had two 1-4 single family loans totaling approximately $375,000 classified as troubled debt restructurings “TDRs”, which received rate modifications to current market rates. One of these two loans in the amount of $7,000 is current at September 30, 2013 and is classified as substandard. The individual impairment recorded against this loan was $900 as of September 30, 2013. The other loan in the amount of $368,000 has remained current through the three months ended September 30, 2013 and is not adversely classified. As of September 30, 2013, the individual impairment recorded against this loan was $58,000 compared to $61,000 at September 30, 2012. These loans are in accrual status and in compliance with their modified terms, and therefore, not included in the ratio above. Noninterest Revenue. Noninterest revenue decreased by $135,000, or 76.4%, for the three months ended September 30, 2013, to $42,000 as compared to $177,000 for the three months ended September 30, 2012. The decrease during the period was primarily due to decreases of $59,000 in gain on the sale of investment securities and $71,000 in gain on sale of land. Noninterest Expenses. Noninterest expense decreased by $19,000, or 2.0%, to $911,000 for the three months ended September 30, 2013 as compared to $930,000 for the three months ended September 30, 2012, primarily due to decreases in other operating expenses, salaries and employee benefits, professional services and regulatory assessments. Income Tax Expense. For the three months ended September 30, 2013 and 2012, we incurred no income tax expense. At March 31, 2013, the Bank had a net operating loss carry-forward totaling approximately $643,000, which will begin to expire during the year ending March 31, 2029. The Bank also had a capital loss carry-forward of approximately $495,000, which expires during the year ending March 31, 2014. We have established a valuation allowance to reflect uncertainty as to our ability to realize our deferred tax asset. See Note 12 of the notes to the consolidated financial statements for March 31, 2013, filed in our Annual Report on Form 10-K for the year ended March 31, 2013. 28 Results of Operations for the Six Months Ended September 30, 2013 and 2012 Overview. Net income was $24,000 for the six months ended September 30, 2013, compared to $134,000 for the six months ended September 30, 2012. The decrease in net income for the current period was primarily the result of a decrease in noninterest revenue resulting from reductions in gains on the sale of investment securities and gains on the sale of land and a decrease in net interest income. These decreases to income were only partially offset by decreases to noninterest expenses and a decrease in the provision for loan losses. Net Interest Income. Net interest income decreased by $54,000, or 3.0%, to $1,770,000 for the six months ended September 30, 2013, as compared to $1,825,000 for the six months ended September 30, 2012, due to a decrease in average balances and yield of interest-earning assets, partially offset by a decrease in cost of interest-bearing liabilities and a less significant decrease in the average balances on interest-bearing liabilities. Our interest rate spread was 2.35% for the six months ended September 30, 2013, compared to 2.30% for the six months ended September 30, 2012, and our net interest margin increased by 2 basis points to 2.45% for the six months ended September 30, 2013, from 2.43% for the six months ended September 30, 2012. Interest on loans decreased by $241,000, or 10.8%, to $1,998,000 for the six months ended September 30, 2013, as compared to $2,238,000 for the six months ended September 30, 2012. The average balance of loans decreased by $447,000 to $83,258,000 for the six months ended September 30, 2013, from $83,704,000 for the six months ended September 30, 2012. The average yield on loans decreased by 56 basis points to 4.79% for the six months ended September 30, 2013 from 5.35% for the six months ended September 30, 2012. Interest on securities available-for-sale decreased by $56,000, or 13.3%, to $368,000 for the six months ended September 30, 2013, as compared to $425,000 for the six months ended September 30, 2012, due to a 16 basis point decrease in the average yield and a decrease of $1,817,00 in average balances of the portfolio. Interest income on interest-bearing deposits decreased by $4,000, or 33.1%, to $8,000 for the six months ended September 30, 2013, as compared to $12,000 for the six months ended September 30, 2012, as a result of a $3,950,000 decrease in average balances partially offset by a five basis point increase in the average yield. Interest expense on total deposits decreased by $248,000, or 29.1%, to $606,000 for the six months ended September 30, 2013, from $854,000 for the six months ended September 30, 2012, due to a 31 basis point decrease in the average cost of interest-bearing deposits and a $7,801,000 decrease in the average balance of interest-bearing deposits. Interest on certificates of deposit decreased by $240,000 to $585,000 for the six months ended September 30, 2013 from $825,000 for the six months ended September 30, 2012, as a result of the 36 basis point decrease in the average cost of time deposits and by a decrease in average balances of $9,159,000. Interest on savings deposits decreased by $6,000 to $12,000 for the six months ended September 30, 2013, from $18,000 for the six months ended September 30, 2012, due to a decrease in the average cost of savings accounts of 5 basis points partially offset by an increase in average balances of $402,000. Interest on NOW and money market deposit accounts decreased by $3,000 to $9,000 for the six months ended September 30, 2013, from $12,000 for the six months ended September 30, 2012, due to a decrease in the cost of NOW and money market deposit accounts of 10 basis points, partially offset by an increase of $956,000 in average balances. 29 Average Balance and Yields . The following table for the six months ended September 30, 2013 and 2012 presents information regarding average balances of assets and liabilities, the total dollar amounts of interest income and dividends from average interest-earning assets, the total dollar amounts of interest expense on average interest-bearing liabilities, and the resulting average yields and costs. The yields and costs for the periods indicated are derived by dividing the annualized income or expense by the average balance of assets or liabilities, respectively, for the periods presented. Average balances have been calculated using daily balances. Amortization of net deferred loan fees is included in interest income on loans and is insignificant. Non-accruing loans have been included in the table as loans carrying a zero yield. No tax-equivalent adjustments were made. Six Months Ended September 30, Average Balance Interest Yield/ Cost Average Balance Interest Yield/ Cost Assets: Interest-bearing deposits $ $ % $ $ % Investment securities available-for-sale Loans receivable, net Other interest-earning assets Total interest-earning assets % % Noninterest-earning assets Total assets $ $ Liabilities and Shareholders’ Equity: Time deposits $ % $ % Savings NOW and money market accounts Total interest-bearing deposits Other interest-bearing liabilities 0 15 Total interest-bearing liabilities % % Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest income $ $ Interest rate spread % % Net interest margin % % Average interest-earning assets to average interest-bearing liabilities % % ● Average loan balances include nonaccrual loans. ● For presentation in this table, balances and the corresponding average rates for investment securities are based upon historical cost, adjusted for amortization of premiums and accretion of discounts. 30 Provision and Allowance for Loan Losses. Our provision for loan losses decreased $136,000 to $33,000 for the six months ended September 30, 2013 from $169,000 for the six months ended September 30, 2012. At September 30, 2013, the allowance for loan losses was $847,000, or 1.01% of total loans, compared to $909,000 or 1.08% of total loans at March 31, 2013, and $853,000, or 1.02% of total loans at September 30, 2012. We had balances of $374,000 in 1-4 single family residential mortgage nonaccrual loans at September 30, 2013, compared to $314,000 in 1-4 single family nonaccrual loans, $16,000 in commercial nonaccrual loans and $2,000 in consumer nonaccrual loans at March 31, 2013; and $199,000 of 1-4 single family nonaccrual loans at September 30, 2012. Early in the first quarter of fiscal year 2014, a loan which had been previously transferred to foreclosed real estate was sold with a gain of less than $1,000. We held no other foreclosed real estate during the six months ended September 30, 2013. During the six months ended September 30, 2012, one 1-4 single family loan in the amount of $57,000 was transferred to foreclosed real estate. Management also reviews individual loans for which full collectability may not be reasonably assured and considers, among other matters, the estimated fair value of the underlying collateral. This evaluation is ongoing and results in variations in our provision for loan losses. We had recoveries of $811 and charge-offs of $81,500 in 1-4 single family mortgage loans and charge-offs of $15,000 in land mortgage loans during the six months ended September 30, 2013, compared to $235 in commercial loan recoveries and charge-offs of $64,200 in 1-4 single family mortgage and $89,500 in land mortgage loans during the six months ended September 30, 2012. Although management utilizes its best judgment in providing for losses, there can be no assurance that they will not have to increase the allowance for loan losses in subsequent periods. Management will continue to monitor the allowance for loan losses and make additional provisions to the allowance as appropriate. Analysis of Loan Loss Experience. The following table sets forth an analysis of the allowance for loan losses for the periods indicated. At or for the Six Months Ended September 30, Allowance for loan losses at beginning of period $ $ Provision for loan losses Recoveries: Loans secured by mortgages: 1-4 single family residential 0 Land 0 0 Commercial 0 Total recoveries Charge-offs: Loans secured by mortgages: 1-4 single family residential Land Commercial 0 0 Total charge-offs Net charge-offs (recoveries) Allowance for loan losses at end of period $ 846,799 $ 852,627 Allowance for loan losses to nonaccrual loans % 268.17 % Allowance for loan losses to total loans outstanding at the end of the period % % Net charge-offs to average loans outstanding during the period (not annualized) % % 31 At September 30, 2013, Madison had two 1-4 single family loans totaling approximately $375,000 classified as troubled debt restructurings “TDRs”, which received rate modifications to current market rates. One of these two loans in the amount of $7,000 is current at September 30, 2013 and is classified as substandard. The individual impairment recorded against this loan was $900 as of September 30, 2013. The other loan in the amount of $368,000 has remained current through the three months ended September 30, 2013 and is not adversely classified. As of September 30, 2013, the individual impairment recorded against this loan was $58,000 compared to $61,000 at September 30, 2012. These loans are in accrual status and in compliance with their modified terms, and therefore, not included in the ratio above. Noninterest Revenue. Noninterest revenue decreased by $241,000, or 74.4%, for the six months ended September 30, 2013, to $83,000 as compared to $324,000 for the six months ended September 30, 2012. The decrease during the period was primarily due to a decrease of $154,000 in gains on the sale of investment securities and $71,000 in gains on the sale of land. Noninterest Expenses. Noninterest expense decreased by $49,000 or 2.7%, to $1,797,000 for the six months ended September 30, 2013 as compared to noninterest expense of $1,846,000 for the six months ended September 30, 2012, primarily due to decreases in salaries and employee benefits, occupancy and equipment expenses, and FDIC and regulatory assessments, partially offset by an increase in advertising expense. Income Tax Expense. For the six months ended September 30, 2013 and 2012, we incurred no income tax expense. At March 31, 2013, the Bank had a net operating loss carry-forward totaling approximately $643,000, which will begin to expire during the year ending March 31, 2029. The Bank also had a capital loss carry-forward of approximately $495,000, which expires during the year ending March 31, 2014. We have established a valuation allowance to reflect uncertainty as to our ability to realize our deferred tax asset. See Note 12 of the notes to the consolidated financial statements for March 31, 2013, filed in our Annual Report on Form 10-K for the year ended March 31, 2013. Liquidity and Capital Resources Liquidity is the ability to meet current and future financial obligations of a short-term nature. Our primary sources of funds available to meet short-term liquidity needs consist of deposit inflows, loan repayments, and maturities and sales of investment securities. While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions, and competition. We regularly adjust our investments in liquid assets available to meet short-term liquidity needs based upon our assessment of (i) expected loan demand, (ii) expected deposit flows, (iii) yields available on interest-earning deposits and securities, and (iv) the objectives of our asset/liability management policy. We do not have long-term debt or other financial obligations that would create long-term liquidity concerns. Our most liquid assets are cash and cash equivalents and interest-bearing deposits. The level of these assets depends on our operating, financing, lending, and investing activities during any given period. At September 30, 2013, cash and cash equivalents totaled $4,031,000. Securities classified as available-for-sale amounted to $54,202,000. Our liquidity has decreased slightly as we have continued to decrease interest rates on deposits. In addition, at September 30, 2013, the Bank had the ability to borrow a total of approximately $30.0 million from the Federal Home Loan Bank of Atlanta, and the Bank has lines of credit totaling approximately $6.1 million with two large financial institutions. At September 30, 2013, we had no Federal Home Loan Bank advances outstanding or borrowings on the lines of credit. At September 30, 2013, we had $6,379,000 in commitments to extend credit outstanding. Certificates of deposit due within one year of September 30, 2013, totaled $52,549,000, or 56.4% of certificates of deposit. We believe the large percentage of certificates of deposit that mature within one year reflects customers’ hesitancy to invest their funds for longer periods due to the current low interest rate environment and local competitive pressures. If these maturing deposits do not remain with us, we will be required to seek other sources of funds, including other certificates of deposit and borrowings. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before September, 2014. We believe, however, based on past experience that a significant portion of our certificates of deposit will remain with us. We have the ability to attract and retain deposits by adjusting the interest rates offered. 32 Item 3. Quantitative and Qualitative Disclosure About Market Risk Not applicable as the Company is a smaller reporting company. Item 4. Controls and Procedures (a) Disclosure Controls and Procedures The Company’s management, including the Company’s principal executive officer and principal financial officer, has evaluated the effectiveness of the Company’s “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934, as amended, (the “Exchange Act”). Based upon their evaluation, the principal executive officer and principal financial officer concluded that, as of the end of the period covered by this report, the Company’s disclosure controls and procedures were effective for the purpose of ensuring that the information required to be disclosed in the reports that the Company files or submits under the Exchange Act with the Securities and Exchange Commission (the “SEC”) (1) is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms, and (2) is accumulated and communicated to the Company’s management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) Changes to Internal Control Over Financial Reporting There were no changes in the Company’s internal control over financial reporting during the three months ended September 30, 2013, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. 33 Part II – Other Information Item 1. Legal Proceedings The Company is not involved in any pending legal proceedings other than routine legal proceedings in the ordinary course of business. We are not a party to any pending legal proceeding that we believe would have a material adverse effect on our financial condition, results of operations, or cash flows. Item 1A. Risk Factors There have been no material changes in the risk factors disclosed in our Annual Report on Form 10-K for the fiscal year ended March 31, 2013. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures N/A Item 5. Other Information None Item 6. Exhibits Articles of Incorporation of Madison Bancorp, Inc. (1) Bylaws of Madison Bancorp, Inc. (2) 4.0 Form of Common Stock Certificate of Madison Bancorp, Inc. (3) 31.1 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer and Chief Financial Officer Section 1350 Certifications The following materials from the Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2013, formatted in XBRL (Extensible Business Reporting Language): (i) Consolidated Statements of Financial Condition; (ii) Consolidated Statements of Operations; (iii) Consolidated Statements of Comprehensive Income; (iv) Consolidated Statements of Changes in Shareholders’ Equity; (v) Consolidated Statements of Cash Flows; and (vi) the Notes to the Consolidated Financial Statements (1) Incorporated herein by reference to exhibit 3.1 to the Company’s Registration Statement on Form S-1 (File No. 333-167455), as amended, initially filed with the Securities and Exchange Commission on June 11, 2010. Incorporated herein by reference to exhibit 3.2 to the Company’s Registration Statement on Form S-1 (File No. 333-167455), as amended, initially filed with the Securities and Exchange Commission on June 11, 2010. Incorporated herein by reference to exhibit 4.0 to the Company’s Registration Statement on Form S-1 (File No. 333-167455), as amended, initially filed with the Securities and Exchange Commission on June 11, 2010. 34 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MADISON BANCORP, INC. Dated: November 8, 2013 By: /s/ Michael P. Gavin Michael P. Gavin President, Chief Executive Officer and Chief Financial Officer (principal executive officer &principal financial officer)
